Citation Nr: 1539137	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-17 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether the Veteran's substantive appeal was timely filed with regard to an October 2008 rating decision.


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 12, 1980 to July 11, 1980, and from November 4, 2002 to December 15, 2007.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal of a decision in October 2010 by the Nashville, Tennessee, Regional Office (RO), which determined that the Veteran had not submitted a timely substantive appeal with regard to rating decision of October 2008.  The Veteran perfected a timely appeal of that decision.  

The Board observes that in her substantive appeal (VA Form 9), received in July 2012, the Veteran had requested a Travel Board hearing at the RO before a Veterans Law Judge.  Subsequently, in October 2012, the Veteran indicated that she wished to have a Travel Board hearing or a Video conference hearing, whichever is first.  In a statement in support of claim (VA Form 21-4138), the Veteran selected a Video hearing at the RO.  Such a hearing was scheduled for June 17, 2015, but the Veteran failed to appear for that hearing.  Therefore, her request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  An October 2008 rating decision granted service connection for generalized anxiety disorder with depressive disorder, degenerative joint disease C5 6 cervical spine, degenerative change right first carpometacarpal joint, right hand, rhinitis, and eustachian tube dysfunction status post tympanostomy; that rating action also denied service connection for hypertension (claimed as high blood pressure), arthritis bilateral shoulders, seborrheic keratosis, warts verruca, abnormal lactation and nipple discharge, female infertility, cyst, bilateral breasts, blood in urine and frequent urination, endometriosis, pituitary neoplasm, incomplete right branch bundle block, headaches, carpal tunnel and cubital tunnel syndrome, bilateral wrist joint pain, radiocarpal joint sprain ligament sprain left upper extremity, thoracolumbar spine disorder, bilateral hand hyperesthesia, and bilateral hearing loss.  

2.  By letter dated in October 2008, the Veteran was informed of the decision and of her appellate and procedural rights.  In January 2009, the Veteran submitted a timely notice of disagreement (NOD) with the denial of his claims for service connection and the ratings assigned for the service-connected disabilities.  

3.  On October 28, 2009, the RO furnished the Veteran with a statement of the case (SOC) concerning all the issues addressed in the October 2008 rating action; included with the notice was an Appeal To Board Of Veterans' Appeals (VA Form 9) which included instructions advising the Veteran that she was required to file a substantive appeal within 60 days of the date of the notice.  

4.  A Substantive Appeal (VA Form 9), addressing the issues mentioned above, was not received by the RO within 60 days.  A request for an extension of the time limit for filing the substantive appeal, timely or otherwise, is not of record.  


CONCLUSION OF LAW

The Veteran did not submit a timely substantive appeal with regard to the October 8, 2008 rating decision, nor did she submit a timely request for extension of the time limit for filing the substantive appeal; therefore, the Board lacks appellate jurisdiction to review the RO's rating decision.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that it has, in connection with the matter decided herein, considered the applicability of VA's duties to notify and assist claimants in the development of their claims. In the instant case, however, because the Board finds that the appellant did not submit a timely substantive appeal of the underlying rating decision, the Board is declining jurisdiction to consider the merits of the issue.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2014).  Thus, with regard to the issue on appeal, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103A (a) (West 20142); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution is based on statutory interpretation, rather than consideration of factual evidence).  In this case, the Veteran was properly notified of the timeliness issue, and was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.  

A review of the record shows that the Veteran filed a claim for service connection for multiple disabilities (VA Form 21-526) in November 2007.  By a rating action in October 2008, the RO granted service connection for generalized anxiety disorder with depressive disorder, degenerative joint disease C5 6 cervical spine, degenerative change right first carpometacarpal joint, right hand, rhinitis, and eustachian tube dysfunction status post tympanostomy.  However, the RO denied service connection for hypertension (claimed as high blood pressure), arthritis bilateral shoulders, seborrheic keratosis, warts verruca, abnormal lactation and nipple discharge, female infertility, cyst, bilateral breasts, blood in urine and frequent urination, endometriosis, pituitary neoplasm, incomplete right branch bundle block, headaches, carpal tunnel and cubital tunnel syndrome, bilateral wrist joint pain, radiocarpal joint sprain ligament sprain left upper extremity, thoracolumbar spine disorder, bilateral hand hyperesthesia, and bilateral hearing loss.  In a letter, dated in October 2008, the Veteran was notified of the decision and of her appellate and procedural rights.  

In a statement, dated in December 2008 and received in January 2009, the Veteran filed a timely NOD with the denial of his claims for service connection and the ratings assigned in the October 2008 rating decision.  A statement of the case (SOC) concerning the matter was prepared on October 26, 2009, and was mailed to the Veteran on October 28, 2009.  Nothing was thereafter received from the Veteran until May 2010 when she requested that the claims be reopened for reconsideration.  Subsequently, in a statement in support of claim (VA Form 21-4138), dated in September 2010, the Veteran expressed disagreement with the current findings regarding her non-service connected medical issues.  

In response to that submission, by letter dated September 29, 2010, the RO informed the Veteran that her statement could not be accepted as a substantive appeal, as the time limit to continue her appeal had passed.  The RO informed the Veteran that the October 2008 decision had become final on account of her failure to file a substantive appeal on or before December 28, 2009.  

In October 2010, the Veteran filed an NOD with the RO's decision concerning the timeliness of her appeal and an SOC was issued in May 2012.  The Veteran perfected an appeal of that issue by timely filing a VA Form 9 in July 2012.  

Applicable regulations provide that an appeal consists of a timely filed NOD in writing and, after the issuance of a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2014).  As a general rule, a substantive appeal must be filed within sixty days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  38 U.S.C.A. § 7105(a), (b) (1) (West 2014); 38 C.F.R. § 20.302 (2014).  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  38 U.S.C.A. § 7105(c).  Once an RO decision becomes final, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 2014).  

An extension of the sixty-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.  Except in cases where the submission of additional evidence requires the issuance of a supplemental statement of the case pursuant to 38 C.F.R. § 19.31, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  38 C.F.R. §§ 20.303(b), 20.304 (2014).  

In light of the facts as set forth above, the Board finds that a timely substantive appeal as to the issues addressed in the October 2008 rating decision has not been filed, and the claim should therefore be dismissed.  It is clear that no document that could be construed as a substantive appeal was received by the RO within 60 days of the date of mailing of the October 2009 SOC.  Indeed, the earliest submission from the appellant following the issuance of the SOC was received by the RO in May 2010, and a formal VA Form 9 was not received until July 2012, which was clearly not dated within 60 days of the October 2009 SOC.  

The Board notes that "[t]here is a presumption of regularity under which it is presumed that government officials properly discharge their official duties in good faith and in accordance with law and governing regulations."  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011); see Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  The presumption of regularity applies to processes and procedures throughout the VA administrative process.  See, e.g., Crain v. Principi, 17 Vet. App. 182, 186 (2003) (applying the presumption to RO's mailing of an SOC to a veteran); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the presumption of regularity to a RO's mailing of a VA decision to a veteran).  Although the presumption of regularity is not absolute, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley, 2 Vet. App. at 309.  In the instant case, there is no indication that the SOC was not mailed, or was sent or an incorrect address, or was returned as undeliverable.  The appellant has also not asserted that the October 2009 SOC was not received.  Accordingly, as there is no clear evidence to the contrary, the Board will presume that the October 2009 SOC was in fact mailed to the Veteran at her then-known address, which mailing included information regarding the appropriate filing deadline for a substantive appeal.  

The Board also notes that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In that case, the United States Court of Appeals for Veterans Claims (Court) held that by treating a disability rating matter as if it were part of the appellant's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter. Id.   In the instant case, the Board finds that unlike the claimant in Percy, the RO did not treat the Veteran's substantive appeal as if it were timely.  As such, the Board finds that the RO did not waive the issue of timeliness of the substantive appeal at any time, either explicitly or implicitly.  In addition, the record does not reflect, and the appellant does not contend, that she filed a timely request for an extension of time to file a substantive appeal under 38 C.F.R. § 20.303.  

In sum, the Board finds that appellant did not timely file substantive appeal or a timely request for an extension of time in which to file a substantive appeal regarding the RO's October 2008 rating decision.   The Board also cannot find a compelling reason to accept the Veteran's untimely substantive appeal as valid.  Accordingly, the appeal is dismissed.  

ORDER

As a timely substantive appeal was not filed following an October 2008 rating decision, the appeal is dismissed.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


